Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.22 COMISION NACIONAL DEL MERCADO DE VALORES Paseo de la Castellana, 19 28046  Madrid  Madrid, 22 de diciembre de 2006 Muy Sres. nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el Pursuant to what it is established in Art. Art. 82 de la Ley 24/1988, de 28 de Julio, 82 of Law 24/1988, dated July 28, of the del Mercado de Valores, ACCIONA, S.A. Securities Market, ACCIONA, S.A. comunica lo siguiente reports the following INFORMACION RELEVANTE MATERIAL INFORMATION Ayer, 21 de Diciembre de 2006, Acciona, Yesterday, December 21, 2006, Acciona, S.A. y su filial Finanzas Dos, S.A. han S.A. and its subsidiary Finanzas Dos, S.A. firmado la financiación a largo destinada a entered into the long-term financing la adquisición del 20% del capital de arrangements for the acquisition of 20% ENDESA por un importe total de 8.191 of the share capital of ENDESA, in an millones. En la financiación, a través de la aggregate amount of 8,191 million. The cual se refinancian los Créditos Puente, financing, through which the existing cuyo plazo es de seis años bullet, bridge facilities are refinanced, has a participan como BookRunners BSCH, bullet maturity of six years and was IMI San Paolo y BBVA, como SMLAS provided by BSCH, IMI San Paolo and Natexis y Calyon y como MLAS RBS y BBVA as BookRunner, Natexis and BNP. Calyon as SMLAS and RBS and BNP as MLAS. La financiación se estructura en dos The financing is structured in two layers: partes: - Para ACCIONA, S.A. un importe de - For ACCIONA, S.A., an amount of 1.429 millones mas una línea contingente 1,429 million plus a contingent facility de 1.083 millones, cuyos términos of 1,083 million, the terms of which incluyen un interés EURIBOR más un include interest at EURIBOR plus a margen del 0,30% a 0,60%, en función de margin of 0.30% to 0.60%, depending un ratio Deuda Neta/EBITDA. La upon a Net Debt/EBITDA ratio. The comisión de aseguramiento y structuring and underwriting fee of this estructuración de esta parte es de 0,40%. layer amounts to 0.40%. Las cantidades dispuestas en virtud de esta The amounts drawn under this facility will línea se aportarán por Acciona, S.A. a su filial Finanzas Dos, S.A., en concepto de Deuda Subordinada. be provided by Acciona, S.A. to its subsidiary Finanzas Dos, S.A as subordinated debt. - Para Finanzas Dos, S.A., sociedad 100% controlada por ACCIONA, S.A., un importe de 1.083 millones en las mismas condiciones antes indicadas. - For Finanzas Dos, S.A., a company 100% controlled by ACCIONA, S.A., a tranch amounting to 1,083 million, in the same conditions indicated above. Y otro tramo por importe de 4.595 millones, cuyos términos incluyen un interés EURIBOR más un margen creciente del 0,60% al 0,90% en función del tiempo transcurrido desde el cierre de la operación. La comisión de aseguramiento y estructuración es de 0,85%. And another tranche amounting to 4,595 million the terms of which include interest at EURIBOR plus a margin of 0.60% to 0.90% increasing based upon the time elapsed since the closing of the transaction. The structuring and underwriting fee amounts to 0.85%. Los contratos se pondrán oportunamente a disposición de esa Comisión, mediante comunicación separada, una vez que la compañía cuente con las versiones auténticas. The agreements will be timely made available to that Commission, by a separate communication, once the company has the authentic versions. Atentamente/Yours faithfully, Fdo: Jorge Vega-Penichet Secretario del Consejo Company Secretary 2
